
	

113 S2528 IS: Strengthening Investigations of Missing Children Act of 2014
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2528
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mr. Whitehouse (for himself and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To clarify the authority of the United States Marshals Service to assist other Federal, State, and
			 local law enforcement agencies in the investigation of cases involving
			 missing children.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Strengthening Investigations of Missing Children Act of 2014.2.Clarification of authority of the United  States Marshals ServiceSection 566(e)(1) of title 28, United States Code, is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by inserting after subparagraph (C), the following:(D)assist State, local, and other Federal law enforcement agencies, upon the request of such an
			 agency, in locating and recovering missing children..
			
